Case 3:18-cv-00017-NKM-JCH Document 411 Filed 07/20/21 Page 1 of 1 Pageid#: 6700




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

  BRENNAN M. GILMORE,                  )
      Plaintiff,                       )               Civil Action No. 3:18-cv-00017
                                       )
  v.                                   )               ORDER
                                       )
  ALEXANDER (“ALEX”) E. JONES, et al., )               By:     Joel C. Hoppe
      Defendants.                      )                       United States Magistrate Judge


         This matter is before the Court on a Motion to Quash, ECF No. 365, filed by non-party

  movants Gray Media Group, Inc., d/b/a WVIR-TV; Graham Media Group, Virginia, LLC d/b/a

  WSLS-TV; NBC Subsidiary (WRC-TV) LLC d/b/a WRC-TV; WSLS journalist Ashley Curtis;

  and WRC journalist Julie Carey. Collectively, the non-party movants ask the Court to quash

  subpoenas served upon them by Defendant James Hoft. For the reasons stated on the record on

  this date, the non-party movants’ Motion to Quash, ECF No. 365, is GRANTED.

         It is so ORDERED.

         The Clerk shall send certified copies of this Order to the parties.

                                                       ENTER: July 20, 2021



                                                       Joel C. Hoppe
                                                       United States Magistrate Judge




                                                   1
